Name: Commission Regulation (EC) NoÃ 2109/2005 of 21 December 2005 amending Regulation (EC) NoÃ 716/96 adopting exceptional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  animal product;  trade policy;  Europe;  marketing;  agricultural policy;  prices
 Date Published: nan

 22.12.2005 EN Official Journal of the European Union L 337/25 COMMISSION REGULATION (EC) No 2109/2005 of 21 December 2005 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 39 thereof, Whereas: (1) Commission Regulation (EC) No 716/96 (2) provided for a Community co-financed scheme authorising the United Kingdom to purchase bovine animals aged more than 30 months and to kill them in specifically designated slaughterhouses. (2) The opinion of the Scientific Panel on biological hazards of the European Food Safety Authority of 21 April 2004 on the scientific justification for proposing amendments to the United Kingdom Date Based Export Scheme and to the Over Thirty Months rule, concludes that cattle born or reared in the United Kingdom before 1 August 1996 should be kept out of the food and feed chain, because of the higher bovine spongiform encephalopathy (BSE) incidence in this group. For cattle born after that date, the opinion concludes that the BSE risk to consumers is in a range comparable with that in other Member States. (3) In view of this opinion, Commission Decision 2005/598/EC of 2 August 2005 prohibiting the placing on the market of products derived from bovine animals born or reared within the United Kingdom before 1 August 1996 for any purpose and exempting such animals from certain control and eradication measures laid down in Regulation (EC) No 999/2001 (3) establishes that no products consisting of or incorporating materials, other than milk, derived from bovine animals born or reared within the United Kingdom before 1 August 1996 should be placed on the market. (4) Article 2(1) and Article 2(3) of Regulation (EC) No 716/96 lay down, respectively, the price to be paid per kilogram of animals going into the scheme provided for by that Regulation, and the rate per animal at which the Community shall co-finance the purchases of the animals. In view of Decision 2005/598/EC, it is necessary to restrict the purchases and the Community co-financing provided for in Regulation (EC) No 716/96 to animals born or reared within the United Kingdom before 1 August 1996. (5) With a view to simplification, a flat-rate purchase price per head should be established for any animal purchased under the scheme. In order to give an incentive to producers not to defer the disposal of these animals, the purchase price should be gradually reduced in subsequent years. (6) The Community should co-finance 50 % of the purchases under the scheme. (7) In order to ensure a smooth transition between the current over-30 month scheme and the scheme limited to animals born or reared within the United Kingdom before 1 August 1996, it is necessary to specify the date as of which the latter will apply. (8) In view of the decision of the United Kingdom authorities to apply as of 1 January 2005 the single payment scheme provided for in Title III of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (4), the provisions in Article 2(4) of Regulation (EC) No 716/96 have become obsolete and should therefore be deleted. (9) Regulation (EC) No 716/96 should be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 716/96 is amended as follows: 1. in Article 1, paragraph 1 is replaced by the following: 1. The United Kingdom competent authority shall be authorised to purchase any bovine animal born or reared within the United Kingdom before 1 August 1996, which does not show any clinical sign of BSE, presented to it by any producer or his agent, which was, during a period of at least six months prior to its sale, present on a holding located on the territory of the United Kingdom. 2. Article 2 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. The price to be paid to producers or their agents by the United Kingdom competent authority pursuant to Article 1(1) shall be:  EUR 360 per animal for purchases made until 31 December 2006,  EUR 324 per animal for purchases made during the period from 1 January 2007 until 31 December 2007,  EUR 292 per animal for purchases made during the period from 1 January 2008 until 31 December 2008. (b) paragraph 2 is deleted. (c) the first subparagraph of paragraph 3 is replaced by the following: For each purchased animal destroyed in accordance with the provisions in Article 1, the Community shall co-finance the expenditure incurred by the United Kingdom for the purchases referred to under Article 1(1) at a rate of:  EUR 180 per animal for purchases made until 31 December 2006,  EUR 162 per animal for purchases made during the period from 1 January 2007 until 31 December 2007,  EUR 146 per animal for purchases made during the period from 1 January 2008 until 31 December 2008. (d) paragraph 4 is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 23 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 99, 20.4.1996, p. 14. Regulation as last amended by Regulation (EC) No 667/2003 (OJ L 96, 12.4.2003, p. 13). (3) OJ L 204, 5.8.2005, p. 22. (4) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15).